Citation Nr: 1428611	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  05-35 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent from May 12, 2004 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served appellant on active duty in the United States Army from April 1968 to March 1970, including a year in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas in which the appellant's claim of entitlement to service connection for PTSD was granted.  The RO assigned a 100 percent disability rating for the PTSD, effective from July 2, 2001, and a 50 percent rating, effective from September 1, 2001.

The Veteran has appealed the initial rating that was assigned for PTSD after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

With respect to the 100 percent rating for PTSD, effective from July 2, 2001 through August 31, 2001, this decision was a complete grant of benefits for this period of time.  Therefore, the issue of an increased rating for PTSD from July 2, 2001 through August 31, 2001, is not currently on appeal before the Board.  

The appellant's case was remanded by the Board for additional development in January 2008, and in February 2010.  Thereafter, in a June 2011 decision, the Board granted a 70 percent rating for the PTSD for the period from September 1, 2001 to May 11, 2004, and denied a rating in excess of 50 percent from May 12, 2004.  

In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a Joint Motion for Partial Remand and vacated that part of the Board's June 2011 opinion that denied entitlement to an initial rating in excess of 50 percent as of May 12, 2004 for the appellant's PTSD and remanded this issue for further action.  The grant of the 70 percent rating from September 1, 2001 to May 11, 2004 has not been appealed and therefore, this period of time is no longer before the Board.  

The Board remanded the case for additional development in August 2012.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the appellant's claims that is not included in the paper claims file - namely, VA treatment records dated between 2010 and 2013.


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's psychiatric disability has been manifested by hypervigilance, social isolation, intrusive memories, exaggerated startle response, obsessive rumination, anhedonia, preoccupation with death, feelings of detachment or estrangement from others, suicidal and homicidal ideation, anxiety, difficulty sleeping, nightmares, depression, low morale, low frustration level, irritability, problems with anger management, difficulty with memory and concentration, feeling stressed out and tired, difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.

2.  Throughout the appeal period, the appellant's Global Assessment of Functioning (GAF) scores from his mental health care providers have ranged from 41 to 51; the vast majority of the scores have ranged from 47-48.

3.  Throughout the appeal period, the appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of equivalent nature and gravity.

4.  The disability picture caused by the appellant's PTSD disability is not so unusual as to render the application of the regular schedular rating provisions impractical.

5.  The appellant last worked in approximately 1988; he has 11 years of education and experience as an oil mill worker, as a prison guard, as a bale tie machine operator, as a day laborer, as the owner of a lawn cutting business, as a repairer of lawn mowers, vacuum cleaners and small motors and as a home caregiver/companion.

6.  The appellant's service-connected PTSD has been of such nature and severity as to prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not more, have been met for the appellant's PTSD since May 12, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a total rating based on individual unemployability due to service connected disability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant with a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA letters dated in March 2006, and March 2008, provided the appellant with the Dingess notice.

The appellant's PTSD increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's VA medical treatment records (including those maintained in the electronic records system) and private treatment reports have been associated with the claims file.  The appellant was afforded VA mental health examinations in May 2004, February 2005, June 2005, August 2009, December 2012, and September 2013.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for PTSD and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's mental health status.

The Board finds that the May 2004, February 2005, June 2005, August 2009, December 2012, and September 2013 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these examinations was in any way incorrectly conducted.  It is not shown that any VA mental health examiner failed to address the clinical significance of the appellant's psychiatric disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2012 Board remand, the appellant was scheduled for VA mental health examinations in December 2012 and September 2013.  In addition, additional medical records were gathered and associated with the claims file.  Therefore, substantial compliance has been achieved.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for an increased rating for his PTSD have been accomplished.

Turning to the appellant's other claim, the Board is granting in full the benefits sought on appeal (TDIU).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

The appellant contends that he is entitled to a higher disability rating for his service-connected psychiatric disability.  He also contends that he is unable to work due to his service-connected PTSD.  

A.  Evidence of Record

The evidence of record includes VA treatment records dated between 2001 and 2013; private mental health treatment records dated between 2002 and 2005; a private vocational assessment report dated in July 2012; and the reports of VA PTSD examinations conducted in May 2004, February 2005, June 2005, August 2009, December 2012, and September 2013.  

The May 2004 VA examination report indicates that the appellant reported experiencing depression, insomnia, intrusive thoughts, exaggerated startle response, and avoidance behavior.  He would have nightmares twice a week if he did not take his medication and once weekly with medication.  The appellant indicated that he had not worked in the past seven or eight years due to back problems and denied engaging in any socializing.  On mental status examination, the appellant was noted to be casually groomed and he exhibited limited eye contact, normal speech patterns and logical thought processes with no gross impairment of memory.  He was fully oriented and expressed no complaints of delusions or hallucinations.  The appellant exhibited adequate insight and judgment.  He denied suicidal or homicidal ideation.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 45 on Axis V. 

The appellant underwent another VA PTSD examination in February 2005.  He reported stress and having once weekly nightmares with medication.  He also complained of insomnia, exaggerated startle response, and avoidance behavior.  The appellant indicated that he had not worked since the 1980s due to back and leg problems.  On mental status examination, the appellant was noted to be casually groomed.  He exhibited light eye contact, normal speech patterns and logical thought processes.  He did not demonstrate any impairment of communication or any gross impairment of memory.  The appellant was fully oriented and he expressed no complaints of delusions or hallucinations.  He exhibited adequate insight and judgment.  The appellant denied suicidal ideation, but reported some homicidal ideation without intent.  The examiner rendered a diagnosis of PTSD on Axis I and assigned a GAF score of 47 on Axis V.

Private treatment records dated in 2004 and 2005 indicate that the appellant frequently complained of fatigue and of feeling unable to focus or concentrate for very long.  His therapist stated that the appellant was known as a loner and that he was socially isolated.  The therapist indicated that the appellant had only fair hygiene, that he was somewhat obsessively ruminative, that he had sleep problems and that he had a preoccupation with death.  The therapist described the appellant, in March 2005, as having a low stress tolerance; as having only thin adaptive reserves; as having a marginal adaptive functioning; as having poor concentration and motivation; and as having symptoms of chronic depression.  In June 2005, the appellant was described as having low morale, tiredness, suicidal ideation, irritability and poor anger control.  The therapist also stated that he had personally observed the appellant in the community and that the appellant only had superficial interactions with others.  The therapist also noted that the appellant's work history included conflicts with authority in numerous settings.  

The appellant was afforded another VA PTSD examination in June 2005; the examiner reviewed the claims file.  The appellant said he had nightmares three to four times per week.  He also reported experiencing intrusive thoughts, exaggerated startle response and avoidance behavior.  The appellant denied any socializing except for talking on the telephone with his ex-girlfriend.  On mental status examination, the appellant was casually groomed and cooperative but somewhat vague.  His eye contact was limited, but he exhibited normal speech patterns and logical thought processes.  The appellant had  no gross impairment of memory and he was fully oriented without any complaints of delusions or hallucinations.  He had adequate insight and judgment.  The appellant reported both suicidal and homicidal ideation, but denied intent.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 47 on Axis V.

A May 2005 VA treatment record includes a GAF score of 48.  A June 2005 private treatment record indicated that the appellant's past employment problems may have been due in some part to his PTSD symptoms, specifically his conflicts with persons in authority.  An August 2005 VA record included a GAF score of 51.  The appellant reported irritability but there was no severe depression reported or suicidal ideation.  He was slightly anxious and demonstrated logical and goal directed thought processes.  In May 2006, a GAF score of 51 was again assigned, but the score had decreased to 48 by August 2006.  In February and July of 2007, a VA treatment provider again assigned a GAF score of 48. 

As directed by the January 2008 Board remand, the appellant was afforded a VA examination in August 2009; the examiner reviewed the claims file.  The appellant reported having depression and said that he had just got out of jail for resisting arrest.  As to specific symptoms, he reported experiencing nightmares about twice per week, as well as insomnia and avoidance behavior.  The appellant denied any socializing, but the examiner noted that was inconsistent with a prior report that he had been arrested while visiting a friend.  On mental status examination, the appellant was casually groomed and exhibited normal speech patterns, a depressed mood, an appropriate affect and logical thought processes without gross impairment of memory.  He was fully oriented and had no complaints of delusions or hallucinations.  His insight and judgment were adequate.  The appellant denied current suicidal ideation, but noted homicidal ideation without intent.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 60 on Axis V.  The examiner noted that the Veteran's reported symptoms appeared to be fairly mild. He was not receiving current treatment for PTSD and the examiner concluded that the appellant's PTSD symptoms alone did not preclude employment.  The examiner also noted the Veteran's conflicting reports regarding social interaction, but concluded that he appeared to have fairly regular social interactions.  The examiner did not find evidence that the appellant's PTSD symptoms precluded his activities of daily living. 

In November 2009, the appellant told his VA mental health provider that he had been incarcerated after having had an altercation with a neighbor where the police were called and he had gotten violent with the police.  He was assigned a GAF score of 48.  The appellant was also assigned a GAF score of 48 in April 2010.  At that time, he denied experiencing suicidal or homicidal ideation; he also denied having audio or visual hallucinations.  An April 2011 VA depression screen revealed that the appellant felt hopeless about the present and future and that he had had thoughts of taking his life.  A February 2012 VA treatment note states that the appellant's depression screen indicated that he had moderately severe depression.  The appellant said that most days he felt down, depressed, or hopeless and that he felt tired with little energy and little interest or pleasure in doing things.  He also reported having problems with sleeping and appetite.  The appellant said he was having trouble concentrating on things, such as reading the newspaper or watching television and that he was thinking that he would be better off dead.  The appellant reported that these problems made it very difficult for him to take care of things at home or get along with other people.  In March 2012, the appellant was seen by a VA psychiatrist; the appellant complained of very poor sleep.  The psychiatrist noted that the appellant did not have structured daily activities and that he did not report overt psychosis, although he was noted to have paranoia in the past.  The appellant had a dysphoric affect.  His thoughts were logical and goal directed with no overt paranoia.  He did not report suicidal ideation.  The psychiatrist rendered a clinical impression of patient with chronic PTSD with poor sleep and poor functioning.  

The evidence of record includes the report from a private vocational assessment conducted in July 2012.  The examiner reviewed the appellant's claims file, including his work history and medical records.  The appellant reported that he had not had any regular employment for 15 years and that he had only performed some occasional day labor since then.  Based on a review of the record and interviews with the appellant, the examiner concluded that depression was present and that the appellant had marked functional limitations including the inability to maintain a focus on tasks and the inability to complete a typical day without interruption from PTSD symptoms such as flashbacks, generalized anxiety and depression.  The examiner concluded that the appellant lacked the ability to sustain a routine that would allow him to be employed.  The examiner opined that the appellant's primary barrier to employment was his inability to sustain concentration and the related persistence and pace that is required in any full time work position, even unskilled work.

In December 2012, the appellant underwent a VA PTSD examination; the examiner reviewed the claims file.  The appellant said he lived alone and that he picked up cans.  He indicated he last worked as a security officer in corrections from 1975 to 1980.  The appellant said that he got about three or four hours of sleep per night and that he had dreams about mortar attacks.  He said that he generally avoided war movies and talking about his time in Vietnam.  He also said he would sit with his back to a wall when he was in a crowd.  The examiner stated that the appellant had recurrent and distressing recollections of his stressors, including images, thoughts and perceptions.  The appellant's PTSD symptoms included efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that aroused recollections of the trauma; feelings of detachment or estrangement from others; difficulty falling or staying asleep; hypervigilance; and exaggerated startle response.  The examiner also stated that the appellant's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 60 on Axis V.  He opined that the appellant's symptoms were mild and did not preclude employment.

However, a January 2013 VA depression screen indicated that the appellant had moderately severe depression.  He said that most days he felt down, depressed, or hopeless and that he felt tired with little energy and little interest or pleasure in doing things.  He also reported having problems with sleeping and appetite.  The appellant reported having trouble concentrating on things, such as reading the newspaper or watching television and experiencing thoughts that he would be better off dead.  In June 2013, the appellant sought VA treatment for alcohol abuse and stated that he had been ordered by a court to do so.  His GAF score at the initial evaluation was 41.  Later that month, a VA treatment plan indicated that the appellant needed to develop social skills in order to improve his functioning in social settings, community-based recovery support groups or employment situations.  His GAF score later that month was 51.

In September 2013, the appellant underwent another VA PTSD examination; the examiner reviewed the claims file.  The appellant said he had last worked for someone else in 1980 when he worked for the Department of Corrections and that he quit after working there for 5 years when he got into an argument with a co-worker.  The appellant said that he operated his own lawn mowing business for years until most of his patrons died and his business declined.  He said that he currently picked up cans to recycle most days.  The appellant was noted to have been court-ordered to substance abuse treatment after being stopped for public intoxication in June 2013.  He reported that he had decreased his intake significantly.  The examiner stated that the appellant's stressors were persistently re-experienced by way of recurrent distressing dreams of the event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness with inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and irritability or outbursts of anger.  The examiner stated that the appellant's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 61 on Axis V.  She opined that the appellant's symptoms were mild and did not preclude employment.

B.  Rating for PTSD

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between May 2004 and September 2013, the appellant's GAF score ranged from 41 to 61, with the highest scores being assigned by recent VA examiners versus the appellant's treatment mental health professionals.  However, the vast majority of the GAF scores ranged from 47-48.

In this case, there is no dispute that Veteran is competent to report his PTSD symptoms because he has personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In any case, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, supra, at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued extensive, frequent and severe PTSD symptoms is competent and credible.  As reflected in the clinical evidence of record, the appellant has had fair personal hygiene, a preoccupation with death, serious problems with motivation and concentration and serious problems with anger management and irritability, as well as problems with interacting with others and engaging in activities with others.

Based on the level of depression and anxiety shown, as well as reports of memory impairment, problems with concentration and focus and problems with anger, the Board finds that an evaluation of 70 percent is warranted from May 12, 2004.  This is consistent with the symptoms described in the clinical evidence of record.  At worst, the medical and lay evidence supports serious symptoms, consistent with a 70 percent rating.  

However, a rating in excess of 70 percent is not warranted.  Specifically, the Veteran is not shown to have gross impairment in his thought process, insight or judgment.  Rather, the evidence shows that his thoughts are logical and no hallucinations have been noted throughout the period on appeal.  Further, the evidence does not show grossly inappropriate behavior, an inability to perform daily activities, danger of hurting self or others or an inability to maintain activities of daily living.

The evidence reported above reflects that the appellant has exhibited some PTSD symptoms that are enumerated among the criteria of both the 50 percent and 70 percent ratings.  While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such research would assist the Board in its inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the question of the severity of the disability under consideration, the Board finds that there is enough evidence to support a schedular evaluation of 70 percent for the appellant's PTSD.  The medical evidence shows that the appellant's PTSD symptomatology was severe enough to result in social isolation, anxiety, depressed mood, chronic sleep impairment, impairment of concentration, memory loss, difficulty controlling mood, irritability and difficulties with interpersonal relationships inside and outside the home.  Furthermore, the appellant's PTSD symptoms have resulted in a continuing need for medication.  These PTSD symptoms more closely approximate the criteria for a 70 percent evaluation. 

However, the appellant is not entitled to an evaluation in excess of a 70 percent.  The evidence of record does not indicate that he experiences total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The objective findings of the appellant's private and VA outpatient mental health treatment and the reports of his VA examinations contain no evidence that the appellant's symptoms are so incapacitating as to border on gross repudiation of reality.  In each instance, the appellant has been found to be oriented and capable of expressing himself in a coherent and fairly logical manner and, despite some significant psychiatric symptoms, the appellant's speech, behavior and manner were essentially appropriate.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to his PTSD since May 2004 because they consider the overall industrial impairment due to that service-connected disability.

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case.  Therefore, the Board finds that a 70 percent rating, but no more, is warranted effective May 12, 2004.

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the appellant's service-connected PTSD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, supra.  The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) but finds no evidence that the Veteran's PTSD has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities.  His psychiatric symptomatology has not rendered impractical the application of the regular schedular standards in this case.  

Specifically, the evidence does not demonstrate any period of psychiatric hospitalization or the need for any extensive treatment other than regular and routine medication and counseling.  Between 2004 and 2013, the Veteran was never hospitalized for any psychiatric treatment.  Further, there is no indication in the record that the average industrial impairment from the PTSD would be in excess of that contemplated by the assigned rating.  

Even with complaints of sleep deprivation from nightmares, depression, lack of motivation and fatigue, irritability, lack of focus and concentration, inability to form or maintain relationships and social isolation, the appellant has demonstrated the ability to generally keep track of health care appointments and medications; to manage his VA appeal; and to visit with neighbors on occasion.  Accepting that the appellant experiences serious occupational impairment, there is no indication in the record that the average industrial impairment from his PTSD would be in excess of that contemplated by the assigned rating on appeal.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 15.  Therefore, the evidence does not show that the appellant's PTSD presents such an unusual or exceptional disability picture as to require referral for an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

C.  TDIU claim

VA will grant a total disability rating for individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the appellant has been granted service connection for PTSD and a prostatectomy.  The appellant's disability evaluation for the PTSD has been rated as 70 percent disabling since May 12, 2004, and the combined rating since October 2011 is 80 percent.  Therefore, the aforementioned TDIU requirement of at least one disability rated 40 percent or more and additional disability to bring the combined rating to 70 percent or more has been met at throughout the appeal period.  The only question remaining is whether there is evidence that the Veteran is unable to secure and maintain substantially gainful occupation as the result of his service-connected disabilities.

The appellant has not worked during the appellate period.  There is medical evidence of record to indicate that the appellant's capacity for individual employability has been compromised by his service-connected PTSD.  There is also medical evidence, namely the most recent three VA PTSD examination reports of record, that the appellant is capable of employment.  

The appellant has presented statements that he is incapable of working due to his service-connected  PTSD.  There are VA medical treatment records indicating that the appellant's GAF scores mostly fall between 47 and 48.  The DSM-IV describes a GAF score of 41-50 as reflecting serious symptoms or any serious impairment in social, occupational, or school functioning such as no friends or being unable to keep a job.  There is a vocational assessment of record that indicates that the appellant is unemployable due to his PTSD symptomatology.  There is also evidence of record that the appellant was recently incarcerated after getting into an altercation with a neighbor and being violent with the police who responded to the altercation.

In this case, further inquiry could certainly be undertaken with a view towards development of the TDIU claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's TDIU claim is at least in approximate balance on the question of whether the appellant is precluded from work by the effect of the service-connected PTSD in that it has adversely affected his ability to ability to handle stress, his ability to deal with others and his ability to concentrate or focus in the work setting.  As such, the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and private and VA health care personnel support the Board's conclusion that the appellant is unemployable due to service-connected disability.  Thus, entitlement to a total evaluation based on individual unemployability due to service-connected disability has been established.


ORDER

A70 percent evaluation, but no more, for PTSD is granted, effective May 12, 2004, subject to the laws and regulations for the payment of benefits.

A total disability rating for individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


